On Motion for Rehearing.
LOONEY, Justice.
In our original opinion, after discussing other matters, we said: “But aside from these considerations, we are of opinion that the findings of negligence against appellant were justified by pleading and proof, under the doctrine of res ipsa loquitur,” and, in this connection, we stated facts proven in response to allegations that, unexplained, we thought justified an inference of negligence.
Appellant, in its motion for rehearing, takes the position that the doctrine of res ipsa lo-quitur is not applicable, for the reason that plaintiff alleged specific acts of negligence on the part of defendant, contending that it has been generally held by the courts of this state that the doctrine cannot be invoked where plaintiff has alleged specific acts of negligence on the part of defendant.
We do not understand that it is ever necessary for a plaintiff to indicate that he intends to rely upon the doctrine of res ipsa loquitur, as it is simply a rule of evidence justifying an inference of negligence as the cause of an accident, where the thing causing the same is shown to be under the management of a defendant, and the accident is of such a nature as in the due and ordinary course of things would not happen if those having the management used proper care; such a situation, unexplained, justifies a jury in presuming negligence, or, in other words, the situation affords reasonable evidence of negligence.
We do not think it necessary to invoke the doctrine of res ipsa loquitur 'to sustain the judgment; this idea is fully developed in our original opinion, but we see no reason why, under the facts as alleged and proven, the unexplained situation did not properly invoke-the doctrine.
We have examined and duly considered all assignments urged in the motion for rehearing, but, finding no good reason for disturbing our decision, the motion is overruled.